DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The amendment filed 07/19/2021 has been entered.  Claims 1, 2 and 5-10 are pending for examination. Claims 3-4 are canceled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio and further in view of Harrod et al. (US Pub. 2010/00070907) hereinafter Harrod.

Regarding claim 1, Shaashua teaches, a programmable display that can communicate with a controller that controls equipment, comprising:
a memory device for storing a plurality of pieces of content that can be used by the programmable display (Shaashua; computer memory stored file management causes the processor to execute various acts to input and output data; paragraph 110); and 
a processor coupled to the memory device  (Shaashua; computer memory stored file management causes the processor to execute various acts to input and output data; paragraph 110) and configured to: 
detect a predetermined event that occurs in the equipment (Shaashua; tracking of user action to recognizes user starts the coffee machine; paragraph 87, further, “The event track module 316 may detect conditional events in the connected IoT devices 324 based on polling the connected IoT devices 324”; paragraph 88);
learn a first probability of each of the plurality of pieces of content by monitoring content that is used by the programmable display when the predetermined event is detected (Shaashua; adaptive learning mechanism learn by monitoring user’s behavioral routine pattern that user first start coffee machine, turns the music leaves a house and turns odd all light, so this sequence of user’s patterns triggers as user waking up; paragraph 87)
specify content having a high possibility of being used by the programmable display among the plurality of pieces of content based on the learned first probability when the predetermined event is detected (Shaashua; when analysis module recognize that user every morning start coffee machine, turn on the music, leaves a house and turnoff all lights and thermostat and sequence of commands to the coffee machine and the music player may be a recommended rule triggered by a context event of the user waking (probability of activity recommended as coffee machine have high probability, then next turn on the music); paragraph 88), wherein the learned first probability of each of the plurality of pieces of content is obtained, and content having the learned first probability higher than a predetermined value is specified as the content, comprising a first content and a second content, having the high possibility of being used by the programmable display (Shaashua; “users' profiling, the adaptive learning mechanism may recognize user's behavioral routine patterns and offer to a user to add an interoperable logical connection (i.e., IoT interoperable rule) between his/her connected devices” for example system learn that when user wake up first starts the coffee machine, then turn on the music so IoT system learn and 
Shaashua does not teach expressly,
a display control part, coupled to the processor, configured to execute a preparation process before the first content and the second content to be displayed on a display, wherein the preparation process comprises preparing a first candidate screen corresponding to the first content and a second candidate screen corresponding to the second content at a rear of an error screen being displayed by writing the first candidate screen and the second candidate screen in the memory or activating a viewer corresponding to the first candidate screen and a viewer corresponding to the second candidate screen, wherein the second candidate screen has less possibility to be displayed than the first candidate screen, 
wherein the display control part is configured for causing a first reference target corresponding to the first content  and a second reference target corresponding to the second content to be displayed on the display and causing the first candidate screen and the second candidate screen to be displayed on the display based on a fact that a selection operation with respect to the first reference target or the second reference target is received, 
wherein the display control part executes the preparation process with respect to the first candidate screen earlier than the preparation process with respect to the second candidate screen

a display control part, coupled to the processor (Harrod; processor 82; paragraph 51), configured to execute a preparation process before the first content and the second content to be displayed on a display (Harrod; figs. 7 and 8; as shown in figure 7, a fault indicator 140 display and in response to selecting or touch on fault icon error and remedy screen 150 display as shown in figure 8 (fault indicator and error screen design to display in response to malfunction of HVAC system as preparation when system not functioning properly fault indicator and error/remedy screen display); paragraphs 66-67), wherein the preparation process comprises preparing a first candidate screen corresponding to the first content and a second candidate screen corresponding to the second content at a rear of an error screen being displayed by writing the first candidate screen and the second candidate screen in the memory or activating a viewer corresponding to the first candidate screen and a viewer corresponding to the second candidate screen (Harrod; as shown in figures 7 and 8 wherein displaying the fault indicator 140 first and error/remedy screen 150  display as seen in figure 8; paragraph 66, further, as shown in figure 8, in response to selection of fault indicator 140, controller display dealer and/or repair service information 152 (these information as second screen for remedy if user needed to use it); paragraph 67), wherein the second candidate screen has less possibility to be displayed than the first candidate screen (Harrod; as illustrates in figures 7 and 8 wherein the error/remedy screen (second candidate screen) 150 display when user select 
wherein the display control part is configured for causing a first reference target corresponding to the first content  and a second reference target corresponding to the second content to be displayed on the display (Harrod; as shown in figures 7 and 8 wherein displaying the fault indicator 140 first and error/remedy screen 150  display as seen in figure 8; paragraph 66) and causing the first candidate screen and the second candidate screen to be displayed on the display based on a fact that a selection operation with respect to the first reference target or the second reference target is received (Harrod; in response to selecting or touch on fault icon error and remedy screen 150 display as shown in figure 8 (fault indicator and error screen design to display in response to malfunction of HVAC system as preparation when system not functioning properly fault indicator and error/remedy screen display); paragraphs 66), 
wherein the display control part executes the preparation process with respect to the first candidate screen earlier than the preparation process with respect to the second candidate screen (Harrod; as illustrates in figures 7 and 8 wherein the error/remedy screen (second candidate screen) 150 display only when user select fault indicator therefore preparation process prepare to display error/remedy screen when user select fault indicator 140 (first prepare fault indicator 140 screen and second display error/remedy screen 150); paragraph 66).



Claim 9 is method claim that corresponding to the programmable display of claim 1 above.  Therefore claim is rejected for the same reason as claim 1 above. In addition, the combination of Shaashua, Akio and Harrod teaches, A display control method of a programmable display that can communicate with a controller (Shaashua; A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor; paragraph 107) that controls equipment, the display control method comprising

Claim 10 is non-transitory computer readable medium claim that corresponding to the programmable display of claim 1 above.  Therefore claim is rejected for the same reason as claim 1 above. In addition, the combination of Shaashua, Akio and Harrod teaches, A non-transitory computer-readable recording medium (Shaashua; A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor; paragraph 107) comprising a display control program of a computer that can communicate with a controller (Shaashua; A typical 




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio and further in view of Harrod et al. (US Pub. 2010/00070907) hereinafter Harrod as applied to claim 1 above, and further in view of Diwakar et al. (EP2853968) hereinafter Diwakar.

Regarding claim 2, Shaashua, Akio and Harrod teaches all of the claim 1. Shaashua, Akio and Harrod do not teach expressly,
wherein the processor learns the first probability that each of the plurality of pieces of content will be displayed on the display by monitoring content displayed on the display when the predetennined event is detected 
However, Diwakar teaches,
wherein the processor learns the first probability that each of the plurality of pieces of content will be displayed on the display by monitoring content displayed on the display when the predetennined event is detected (Diwakar; “correlate one or more control parameters are required to address an individual alarm condition and making these control parameters easily accessible and editable directly from an alarm display interface used to display alarm messages to an operator of the 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Diwakar’s technique of display alarm message with remediation parameters to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying fault indicator and error/remedy screen of Shaashua, Akio and Harrod. The motivation for doing so would have been to enable user to quickly select the probable solution to resolve the problem.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio, and further in view of Harrod et al. (US Pub. 2010/00070907) hereinafter Harrod and further in view of Diwakar et al. (EP2853968) hereinafter Diwakar as applied to claim 2 above, and further in view of Faaborg et al. (US Pat. 8,954,521) hereinafter Faaborg.


Regarding claim 5, Shaashua, Akio, Harrod and Diwakar teaches all of the claim 2. Shaashua, Akio, Harrod and Diwakar do not teach expressly, 
wherein the display control part increases a display size of a reference target of content as the content has a higher value of the first probability 
However, Faaborg does teach,
wherein the display control part increases a display size of a reference target of content as the content has a higher value of the first probability (Faaborg; “notification service module 64 and/or UI module 66 may increase the size of a given graphical window (e.g., to display more of the window) if the window includes content of higher importance”, further, “the graphical window with potentially more important information (e.g., severe weather information, important stock information, urgent email information, travel flight information) may have a larger size and overlay a larger portion of second portion 203 of element 200” col 29 line 14-24).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Faaborg’s technique of increase graphical interface window for important content to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying fault indicator and error/remedy screen, and display alarm message with remediation parameters of Shaashua, Akio, Harrod and Diwakar. The motivation for doing so would have been to display important content display bigger for more noticeable to user.






Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio, and further in view of Harrod et al. (US Pub. 2010/00070907) hereinafter Harrod and further in view of Diwakar et al. (EP2853968) hereinafter Diwakar as applied to claim 2 above, and further in view of Curt et al. (US Pub. 2008/0217108) hereinafter Curt and further in view of Jung (US Pub. 2017/0276426).


Regarding claim 6, Shaashua, Akio, Harrod and Diwakar teaches all of the claim 2. Diwakar further teaches, 
wherein the processor further monitors types of errors that occur in the equipment due to an operation performed with respect to the programmable display and each errors under a condition that predetermined operation is performed with respect to programmable display (Diwakar; “ the remediation parameter map may be automatically generated during operation according to a self-learning paradigm based on actual actions performed by an operator during operation”; paragraph 29, further, “each alarm listed in the main window 200, the operator may provided a user input, such as clicking on the alarm in the window and so on, such that a corresponding remediation parameter map is displayed in a pop-up window 204” (remediation map of alarm predefined previously and display based on the alarm code); paragraph 35).

learn a second probability that each of the errors occurs.
However, Curt teaches,
learn a second probability that each of the errors occurs (Curt; computed desired probability of errors (both false declaration of "Complete", and false declaration of "Incomplete", which may or may not be equal) and “As each new item is received, the previous calculations may be redone given the new information, resulting updated probability estimates for each item” (updated probability as second probability); paragraphs 40-41).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Curt’s technique of compute probability of errors and as getting a new information, it update probability to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying fault indicator and error/remedy screen, and display alarm message with remediation parameters of Shaashua, Akio, Harrod and Diwakarr. The motivation for doing so would have been to efficiently update probability with new information for accurately and quickly display content.

Shaashua, Akio, Harrod, Diwakar and Curt do not teach expressly,
wherein, in the case in which the predetermined operation is detected, the display control part causes a warning screen to be displayed on the display if a condition for which the second probability of each error is prescribed is satisfied.
However, Jung teaches,
wherein the learning part further monitors types of errors that occur in the equipment due to an operation performed with respect to the programmable display (Jung; as user perform setting defrosting heater to be switched on; paragraph 108), and thus to learn a second probability that each of the errors will occur under a condition that a predetermined operation is performed with respect to the programmable display (Jung; “useless energy consumption and errors are likely to occur”; paragraph 108), 20and 
wherein, in the case in which the predetermined operation is detected, the display control part causes a warning screen to be displayed on the display if a condition for which the second probability of each error is prescribed is satisfied (Jung; fig. 8A; “warning window is popped up when inputting a command for switching on the compressor during the defrosting”; paragraph 108).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jung’s technique of displaying warning popup message when perform the operation to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying fault indicator and error/remedy screen, and display alarm message with remediation parameters and as getting a new information, it update probability of Shaashua, Akio, Harrod, Diwakar and Curt. The motivation for doing so would have been for the user is able to control the load test of the equipment easily and errors which might be generated during the testing can be prevented.

Regarding claim 7, Shaashua, Akio, Harrod, Diwakar, Curt and Jung teaches all of the claim 6. Jung further teaches, 
wherein the warning screen includes information indicating a type of an error having the second probability higher than a predetermined value (Jung; as shown in figure 8D wherein the warning message indicate the no input to product for 30 minutes and product return to normal state and 30 minutes is preset time period; paragraph 111).





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio and further in view of Harrod et al. (US Pub. 2010/00070907) hereinafter Harrod as applied to claim 1 above, and further in view of Foged (US Pub. 2018/0063276) hereinafter Foged.

Regarding claim 8, Shaashua, Akio and Harrod teaches all of the claim 1. Shaashua, Akio and Harrod do not teach expressly, 
wherein the processor learns the first probability with respect to each of users of the programmable display 
However, Foged teaches,
wherein the learning part learns the first probability with respect to each of users of the programmable display (Foged; “Information to be presented to a particular user based on the bookmarks or recommendations service may be customized 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Foged’s technique of calculate probability and recommend to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying fault indicator and error/remedy screen of Shaashua, Akio and Harrod. The motivation for doing so would have been to improve user time to quickly select recommended popular application.



Response to Arguments

In the remarks, page 13, Chen does not teach that the preparation process of the first solution is executed earlier than the preparation process of the second solution and the preparation process includes the process of preparing the first solution and the second solution at the rear of an error screen being displayed by writing the first solution and the second solution in the memory or activating a viewer corresponding to the first solution and a viewer corresponding to the second solution, wherein the first solution has less possibility to be displayed than the second solution as amended in claims 1, 9 and 10. Applicant’s argument have been considered, but are moot in view of new ground of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Sekiai et al. (US 2009/0132095 A1) teaches interface displaying the eror correction information ([paragraph 0181-0184; fig. 6]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143